DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 15 July 2022 in reference to application 16/975,365.  Claims 9-28 are pending and have been examined.

Response to Amendment
The amendment filed 15 July 2022 has been accepted and considered in this office action.  Claims 9, 16 and 23 have been amended.

Response to Arguments
Applicant’s arguments, see Remarks, filed 15 July 2022, with respect to rejections made under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 9-28 are allowed.   The following is an examiner’s statement of reasons for allowance: 

Consider claim 9, The closest prior art of record, Lin  (ROUGE: A Package for Automatic Evaluation of Summaries) teaches a computer-implemented method for evaluating aspects of a document (abstract), the method comprising: 
receiving a plurality of reference summaries of the document (section 2, reference summaries); 
receiving a system summary of the document, wherein the system summary is a machine- generated summary of the document (abstract, section 2, evaluation of computer generated summaries); 
determining a score of the system summary for evaluating the system summary of the document (Section 2, determining Rouge-N score); and 
providing the score (Section 1, section 2, providing evaluation score.).
Lin does not specifically teach
generating at least a first set of tuples for one of the plurality of reference summaries and at least a second set of tuples for the system summary, wherein each tuple comprises: 
a head word, 
a modifier word having a dependency relation with the head word, and 
a label indicating the dependency relation based on one or more reference summaries of the plurality of reference summaries and the system summary.
In the same field of semantic analysis, Etzioni et al. (US PAP 2014/0156264) teaches generating at least a first set of tuples for one of the plurality of reference summaries and at least a second set of tuples for the system summary (0029, learning tuples), wherein each tuple comprises: 
a head word (0029, seed word), 
a modifier word having a dependency relation with the head word (0029, relation word), and 
a label indicating the dependency relation based on one or more reference summaries of the plurality of reference summaries and the system summary (0029, dependency path).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use tuples as taught by Etzioni in the system of Lin in order to provide a unit of semantic understanding for comparison.
However the prior art of record does not teach or fairly suggest the limitations of “for each of one or more tuples of at least the first and the second sets of tuples, replacing the head word with a first class of words and the modifier word with a second class of words; 
determining a score of the system summary for evaluating the system summary of the document based at least on the first set of tuples of the plurality of reference summaries with the replaced first class of words and the second set of tuples of the system summary with the replaced second class of words” when combined with each and every other limitation of the claim.  Therefore claim 9 contains allowable subject matter.

Claims 16 and 23 contain similar limitations as claim 9 and therefore contain allowable subject matter as well.

Claims 10-15, 17-22, and 24-28 depend on and further limit claims 1, 16, and 23 and therefore contain allowable subject matter as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655